 

Case 2:19-cr-04173-KG Document1 Filed 08/14/19 Page 1 of 3

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v. )
) Case No: l4a-M3- AloO |
Jorge LEON
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of August 12, 2019 in the county of Grant in the State and District of New Mexico, the defendant violated 8
U.S.C. §1324(a)(1)(A)(v)(1)(Conspiracy to Violate 1324 - All subsections), an offense described as follows:

Knowingly, intentionally, and unlawfully conspired, combined, confederated and agreed with others known and unknown,
to commit offenses against the United States, namely: to transport, move, and attempt to transport and move an alien
within the United States by means of transportation and otherwise

This criminal complaint is based on these facts:
On August 12, 2019, a Border Patrol Agent (BPA) was observing traffic near mile marker 68 on New Mexico State Road
(NMSR) 9, 20 miles west of the Columbus, New Mexico Port of Entry. At approximately 12:00p.m., the Agent observed
a dark blue Ford Mustang travelling westbound. This route of travel is extremely desolate, a known route used by
smugglers to by-pass checkpoints and is not commonly used for normal traffic. The Agent followed the Mustang for a
couple of miles and the vehicle began to swerve, this type of driving behavior is common for smugglers who are nervous
about their illicit activity. The Agent requested record checks on the license plate, which returned to an individual out of
Los Lunas, New Mexico.

Continued on the attached sheet.

do-__—

C Complainant's signature

John Pioquinto Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: August 14, 2019 , /
a a ae
MEN E. GARZA
City and state: Las Cruces, N.M. U; MAGISTRATE. JUDGE.

Printed name and title

 
Case 2:19-cr-04173-KG Document1 Filed 08/14/19 Page 2 of 3
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
VS

Jorge Leon

Recently, the Border Patrol has had several smuggling loads with registrations out of Albuquerque, Los Lunas and Belen,
New Mexico. The record checks also revealed no crossings at any Port of Entry from Mexico in the last six months. The
Agent decided to perform a vehicle stop and activated his emergency lights and the vehicle yielded near mile marker 43
on NMSR 9. The Agent approached the vehicle on the passenger side, identified himself as a United States Border Patrol
Agent and questioned the subjects as to their citizenship. When the Agent asked the driver as to his citizenship, who
was later identified as Jorge Leon, he stated that he was a United States Citizen and provided a valid NM State driver's
license with an address out of Belen, NM. Leon stated he was travelling to Phoenix, AZ to visit his Aunt. The Agent then
questioned the passenger in English as to his citizenship to which he did not to seem to understand. The Agent
suspected that the passenger was undocumented and illegally present in the United States. In the Spanish language, the
Agent then asked him for any form of identification. The passenger had no documentation, which lead the Agent to
believe he was in the country illegally. After further questioning, the subject stated that he was a citizen of Mexico and
in the country illegally. The Agent asked Leon what his relation was to the passenger and Leon stated that he picked up
the passenger at an unknown gas station in Santa Teresa, New Mexico. Both subjects were detained and transported to
the Deming, New Mexico Border Patrol Station for further questioning and processing.

Principal Statement

On August 12, 2019, a Border Patrol Agent encountered Jorge Leon at the Deming Border Patrol Station after he was
arrested for his involvement in a failed alien smuggling scheme. LEON was given his Miranda Rights Warning in the
English language using government form |-214. LEON acknowledged and signed the form. LEON stated he was willing to
answer questions without the presence of an attorney.

Jorge Leon provided the following statement, though not verbatim, as to his involvement in the alien smuggling scheme.

On August 12, 2019, LEON stated that he drove to Columbus, New Mexico and stopped at a gas station located near the
intersection of NMSR 9 and 11. LEON stated that while parked at the FINA gas station, an individual walked up to him
and asked for a ride. LEON stated he told the stranger he was traveling to Phoenix, Arizona. The person also told him he
was heading to Phoenix, Arizona. LEON agreed to give him a ride and began traveling west on NMSR 9. Shortly after,
LEON stated he was pulled-over by a Border Patrol Agent.

When asked about his criminal history, LEON stated he was currently on probation. The Agent asked LEON if his Parole
Officer (PO) knew he left the county to travel to Arizona, he stated no and that he needed a travel permit. The Agent
asked why he would risk traveling without permission from his PO. LEON stated he knew he was going to get in trouble
for that and avoided answering the question. During the interview, LEON continued to be evasive during questioning
and all questions ceased.

Material Witness Statement

On August 12, 2019, A Material Witness provided Agents the following post Miranda statement, though no verbatim.

United States Magistrate Judge n P. Pioquinto
August 14, 2019 Border Patrol Agent
August 14, 2019

Page 2
 

Case 2:19-cr-04173-KG Document1 Filed 08/14/19 Page 3 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
VS

Jorge Leon

The Witness stated that on August 10, 2019, he and three other male subjects crossed the US/Mexico border illegally.
He stated that prior to his illegal entry he traveled to Palomas, Mexico and paid an unknown smuggler $6,000 MXN for
the quota to cross the border illegally and was going to pay another $5,000 USD once he arrived in Phoenix, Arizona.

On the day of his illegal entry, the group of four walked into the town of Columbus, New Mexico to an abandon trailer
located three block east of NMSR 11. The Witness stated they were instructed to stay under the trailer and await for a
vehicle to take them to Phoenix, Arizona. He stated that a blue in color Ford Mustang pulled up to the abandon trailer
and honked, they came out from underneath the trailer and met with the driver. He stated that the driver instructed
him to sit in the front seat. The Witness stated that the driver told them that he was only taking one person in his vehicle
and that another vehicle would be there shortly to pick up the rest of the group.

The Witness stated they were traveling down the highway when a Border Patrol vehicle got behind them and pulled
them over. He stated that the driver instructed him to tell the Border Patrol Agents that he picked him up at the FINA
gas station in Columbus, New Mexico and that he was the one asking for a ride to Phoenix, Arizona.

Disposition

Assistant United States Attorney (AUSA) Richard Williams was contacted and approved criminal prosecution under 8 USC
1324 for LEON.

A material witness is being used in the case against LEON.

United States Magistrate Judge 16hn P. Pioquinto

August 14, 2019 Border Patrol Agent
August 14, 2019

 

Page 3
